Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/003,117 ELECTRONIC DEVICE AND MOUNTING STRUCTURE THEREOF filed on 8/26/2020.  Claims 1-16 are 
pending.  

Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Information Disclosure Statement
The information disclosure statement submitted on 1/5/2021 and 4/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,621,946 to Chen et al.
	With regards to claim 1, the patent to Chen et al. discloses a device having a  mounting base (See Figure 1), a linkage (23), wherein a first end of the linkage pivots on the mounting base; and a bracket (21, 22), rotatably connected a second end of the linkage, wherein the bracket comprises a cable receiving groove (21b), the electronic device is disposed on the bracket, the electronic device comprises a cable, and at least a portion of the cable extends into the cable receiving groove.
	With regards to claim 2, Chen et al. teaches an omnidirectional joint, wherein the omnidirectional joint is disposed on the second end of the linkage, and the bracket is rotated relative to the linkage by the omnidirectional joint.



Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not teach wherein the bracket comprises an annular body, a first positioning post, and a second positioning post, the cable receiving groove is formed on a first body side of the annular body, the first positioning post and the second positioning post are disposed on a second body side of the annular body, the first positioning post is affixed to the annular body, and the second positioning post is slidably connected to the annular body.





Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/3/22